DETAILED ACTION
Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
2.	The information disclosure statements (IDS) received on Jan 25, 2021 and Sep. 21, 2021 have been considered.

Claim Interpretation – 35 U.S.C. § 112 (f)
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an identification unit, an obtaining unit, a display unit, a transmission unit, and a further obtaining unit in claims 1-5; a storage unit and a control unit in claim 8; and a transmission unit, a reception unit, and a printing unit in claims 9 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-3, 7-9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ren (US Pub: 2019/0361636) and in further view of Saito et al (US Pub: 2019/0339915). 	Regarding claim 1, Ren teaches: An information processing apparatus configured to communicate with a first server system, the first server system being configured to receive a registration request transmitted from a printing apparatus [p0050], said registration request corresponding to a user operation for registering information in the first server system [p0049, p0050], the information processing apparatus comprising: an identification unit configured to identify application identification information corresponding to model information about the printing apparatus [p0052 (management ID)], the model information being transmitted to the first server system by the printing apparatus [p0050]; a display unit configured to display a print setting screen generated by the obtained application [p0072, p0073 (Specification screen application generates print setting screen associated with management ID and .
Ren does not obtain an application from a second server system.  In the same field of endeavor, Saito et al teaches: an obtaining unit configured to obtain an application identified by the application identification information identified by the identification unit from a second server system [p0048-p0050 (Obtain print extension application identified by identification information suitable for the driver associated with printer model from an application distribution server.)]; a display unit configured to display a print setting screen generated by the obtained application [p0079].
Therefore, given Ren’s teaching on associating an identifier with a print setting screen application, making print setting through the application, and sending the setting to a server and Saito et al’s disclosure on obtaining the print setting application identified by identification information suitable for the driver associated with printer model from another server, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the two to obtain a setting extension application by identification information for a driver associated with a print model from another server for modifying print setting screen and send the modified setting to another destination for data transmission and storage for printing operation.

Regarding claim 2, the rationale applied to the rejection of claim 1 has been incorporated herein.  Saito et al further teaches: The information processing apparatus according to claim 1, further comprising a further obtaining unit configured to obtain Regarding claim 3, the rationale applied to the rejection of claim 1 has been incorporated herein.  Ren in view of Saito et al further teaches: The information processing apparatus according to claim 1, further comprising a further obtaining unit configured to obtain information from the first server system, the information being obtained from a third server system by the first server system based on the model information, wherein the identification unit is configured to identify the application identification information from the information obtained by the further obtaining unit [Saito et al: p0048-p0053 (Identification information for the print extension application is identified from metadata based on model specific printer driver information obtained from a metadata server.); Ren: fig. 6: T212, T214 (Image processing server stores setting specification screen application and sends it to PC.)].  
Saito et al has a client computer communicate with an external memory that stores print extension application defined by identification [fig. 2] based on metadata of specific printer model whereas Ren has a PC communicate with an image processing server that stores setting specification application for model specified printer.  Therefore, given Ren’s teaching on the PC receiving the setting specification application from the image processing server and Saito et al obtaining metadata information for 
Regarding claim 7, the rationale applied to the rejection of claim 2 has been incorporated herein.  Ren further teaches: The information processing apparatus according to claim 2, wherein the application is configured to display the print setting screen based on information obtained from a third server system [p0072, p0073]. 	Regarding claim 8, the rationale applied to the rejection of claim 1 has been incorporated herein.  Saito et al further teaches: The information processing apparatus according to claim 1, further comprising: a storage unit configured to store the model information about the printing apparatus and the application identification information in association with each other [fig. 3: 300; 352, p0053-p0056 (Print extension application identification information is associated with printer driver of specified model.)] and a control unit configured to activate the application identified by the application identification information stored in the storage unit in association with model information about the printing apparatus [p0049-p0053, p0086, p0087].Claim 9 has been analyzed and rejected with regard to claims 1 and 2 and in accordance with Ren’s further teaching on: a printing unit configured to perform printing based on the received print data [fig. 7: 10, T352, T360].
Claim11 has been analyzed and rejected with regard to claims 1.

Claim 12 has been analyzed and rejected with regard to claim 1 and in accordance with Ren’s further teaching on: A storage medium storing a program for causing a computer to perform a method [p0028].  Notice 35 U.S.C. 101 is not applicable to the claimed storage medium as it is limited to non-transitory exclusively as defined in the specification.

6.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ren (US Pub: 2019/0361636) and Saito et al (US Pub: 2019/0339915); and in further view of Coker (JP Pub: 2001209509). 	Regarding claims 4 and 5, the rationale applied to the rejection of claim 1 has been incorporated herein.  Ren in view of Saito et al does not compare application on the client device to the one stored in the server.  In the same field of endeavor, Coker teaches: The information processing apparatus according to claim 1, wherein the obtaining unit is configured to, in a case where the application identified by the application identification information identified by the identification unit is installed on the information processing apparatus, obtain the application stored in the second server system based on a comparison between the application already installed and an .
7.	Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ren (US Pub: 2019/0361636) and Saito et al (US Pub: 2019/0339915); and in further view of Shimizu (US Pub: 2006/0012835). 	Regarding claim 6, the rationale applied to the rejection of claim 1 has been incorporated herein.  Ren in view of Saito et al does not display a setting item not settable on setting screen.  In the same field of endeavor, Shimizu teaches: The information processing apparatus according to claim 1, wherein the print setting screen generated by the application is configured to display a setting item that is not settable on a print setting screen provided by the first server system [p0006, p0071].  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to display a setting item not settable for notification and reminding purpose.
Regarding claim 10, the rationale applied to the rejection of claim 9 has been incorporated herein.  Claim 10 has been analyzed and rejected with regard to claim 6.
Contact
8.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    /Fan Zhang/
								    Patent Examiner, Art Unit 2674